United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1541
                                  ___________

United States of America,            *
                                     * Appeal from the United States
           Appellee,                 * District Court for the
                                     * Northern District of Iowa.
      v.                             *
                                     * [UNPUBLISHED]
Jose A. Campos, also known as Momia, *
                                     *
           Appellant.                *
                               ___________

                         Submitted: August 2, 2002
                             Filed: August 7, 2002
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jose A. Campos appeals the sentence imposed by the district court1 upon his
guilty plea to conspiring to distribute 500 grams or more of a mixture containing
methamphetamine, in violation of 21 U.S.C. § 846. Pursuant to Anders v. California,
386 U.S. 738 (1967), counsel has moved to withdraw and filed a brief raising two
issues: (1) whether the elements of conspiracy to distribute methamphetamine were
admitted by Campos in his guilty plea, and (2) whether Campos’s sentence was
within the Guidelines range based on the facts set forth in the presentence report.

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
       As to the first point, the record reflects that at his guilty-plea hearing, Campos
admitted to each of the elements of the conspiracy to distribute 500 grams or more of
a mixture containing methamphetamine charged in the indictment. See Nguyen v.
United States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s representations during
plea-taking carry strong presumption of verity).

     As to the second point, the record reflects that the district court sentenced
Campos based on the unobjected-to presentence report and within the applicable
Guidelines range, and thus the sentence is unreviewable on appeal. See United States
v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per curiam).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-